DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uehara et al. (US PG Pub. 20180210328).
Regarding claim 1, Uehara discloses a light source device (light source device 10 of fig. 3) comprising: 
a light source section (semiconductor lasers 11 of fig. 3) configured to emit a first pencil (laser beams LB1 of fig. 3) and a second pencil (laser beam LB2 of fig. 3) which have a first wavelength band (para. 0080; The first light source device 10 includes a plurality of semiconductor lasers 11 that emit a blue laser beam (for example, light of which the peak of emission intensity is approximately 445 nm) LB as excitation light. An example of the semiconductor laser 11 to be used may include a laser that emits a blue laser beam having a wavelength except 445 nm, for example, a wavelength of 460 nm); 
a first optical element (first lens 21a of fig. 3) configured to alter a proceeding direction of a principal ray of the first pencil (illustrated in fig. 3); 
a second optical element (second lens 21b) configured to alter a proceeding direction of a principal ray of the second pencil (illustrated in fig. 3); and 
a wavelength conversion layer (phosphor layer 42 of fig. 3) having a plane of incidence which the first pencil and the second pencil enter (illustrated in fig. 3), and configured to perform wavelength conversion of the first pencil and the second pencil into fluorescence having a second wavelength band different from the first wavelength band (para. 0087; he phosphor layer 42 is configured to include an inorganic phosphor material which is annular in planar shape. An example of the phosphor layer 42 to be used includes a phosphor layer in which phosphor particles that emit yellow fluorescent light), wherein 
the first optical element (21a) and the second optical element (21b) alter the proceeding directions of the principal ray of the first pencil and the principal ray of the second pencil so that the first pencil and the second pencil fail to overlap each other on the plane of incidence (para. 0214; A light shaping optical system 20 of the present modification example is configured to cause the respective spots SP to be incident on different regions of the region SA to be illuminated, respectively. That is, in the present modification example, the respective spots SP do not superpose each other).

Regarding claim 11, Uehara discloses a projector (projector 1 of fig. 1) comprising: 
the light source device (first illumination device 101 of fig. 1) according to Claim 1; 
a light modulation device (liquid crystal light modulating device 400R, a liquid crystal light modulating device 400G, a liquid crystal light modulating device 400B of fig. 1) configured to modulate light emitted from the light source device in accordance with image information (para. 0073; incident on an image forming region of the liquid crystal light modulating device 400G for green light through the field lens 300G. The blue light B reflected from the reflection mirror 250 is incident on an image forming region of the liquid crystal light modulating device 400B for blue light through the field lens 300B.); and 
a projection optical device (projection optical system 600 of fig. 1) configured to project the light modulated by the light modulation device (para. 0077; color image emitted from the cross dichroic prism 500 is extendedly projected onto a screen SCR by the projection optical system 600).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uehara et al. (US PG Pub. 20180210328) in view of Akiyama et al. (JP2015169675A).
Regarding claims 2, 3 and 4, Uehara discloses an illumination device comprising: a light source device (10) having a first lens (22A) and second lens (22B).
Uehara fails to teach wherein a deviation direction by the first optical element and a deviation direction by the second optical element are perpendicular to each other.
Akiyama discloses an illumination system for a projector wherein a first optical element (first deflection angle prism 22A of fig. 3) wherein a deviation direction by the first optical element (22A) and a deviation direction by the second optical element (second deflection angle prism 22C) are perpendicular to each other (illustrated in fig. 3 and denoted in the image as direction A1 and direction A3).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the illumination device of Uehara replacing individual lenses with the single deflection angle prism array of Akiyama in order to reduce the size of the illumination device.

Regarding claims 5 and 6, Uehara discloses an illumination device comprising: a light source device (10) having a first lens (22A) and second lens (22B).
Uehara fails to teach wherein the first optical element and the second optical element are integrated with each other.
Akiyama discloses wherein the first optical element and the second optical element are integrated with each other (illustrated in fig. 3, the first optical element 22A and the second optical element 22C are integrated into a single element deflection angle prism array 12).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the illumination device of Uehara replacing individual lenses with the single deflection angle prism array of Akiyama in order to reduce the size of the illumination device.

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The subject matter that was found to be allowable in claim 7 is wherein the deviation prism has a plane of incidence and an exit surface different from the plane of incidence, and a deviation direction generated on the plane of incidence and a deviation direction generated on the exit surface are perpendicular to each other.

The subject matter that was found to be allowable in claim 8 is wherein the deviation prism has a plane of incidence and an exit surface different from the plane of incidence, and a deviation direction generated on the plane of incidence and a deviation direction generated on the exit surface are perpendicular to each other.

The subject matter that was found to be allowable in claim 9 is wherein the deviation prism has a plane of incidence and an exit surface different from the plane of incidence, and a deviation direction generated on the plane of incidence and a deviation direction generated on the exit surface are perpendicular to each other.

The subject matter that was found to be allowable in claim 10 is wherein the deviation prism has a plane of incidence and an exit surface different from the plane of incidence, and a deviation direction generated on the plane of incidence and a deviation direction generated on the exit surface are perpendicular to each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        17 May 2022

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882